Judgment, Supreme Court, New York County (Juanita Bing Newton, J.), rendered January 28, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him to 5 years probation, unanimously affirmed.
According the hearing court’s determination of credibility appropriate weight (People v Prochilo, 41 NY2d 759, 761; *718People v Hernandez, 172 AD2d 466, lv denied 78 NY2d 1077), we conclude that the officer’s testimony that he saw the butt of a gun in defendant’s waist is not incredible as a matter of law, and was not tailored to overcome constitutional objections (see, People v Garafolo, 44 AD2d 86, 88). Concur—Rosenberger, J. P., Wallach, Asch and Rubin, JJ.